ORDER
The Disciplinary Review Board having filed with the Court on September 27, 1995, its decision concluding that BONNIE M. ZEM of HACKENSACK, who was admitted to the bar of this State in 1987, should be suspended from the practice of law for a period of three months for committing a criminal act that reflects adversely on her honesty, trustworthiness or fitness as a lawyer, in violation of RPC 8.4(b), and that the suspension should be suspended because of mitigating factors;
And the Office of Attorney Ethics having filed a petition for review of the decision of the Disciplinary Review Board;
And good cause appearing;
It is ORDERED that the petition for review is granted; and it is further
ORDERED that BONNIE M. ZEM is hereby reprimanded for committing a criminal act that reflects adversely on her honesty, trustworthiness or fitness as a lawyer, in violation of RPC 8.4(b); and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.